Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-16 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 and 05/20/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0207549 A1 by Nagata et al. (hereafter referred to as Nagata).
Regarding claim 9, Nagata teaches a method implemented at a network node, the method comprising: 
determining a signaling message (see at least Fig. 15), wherein the signaling message is a radio resource control connection reconfiguration message (see at least ¶ [0051] and [0073]) which comprises measurement object information that indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”); and 
transmitting the signaling message to a terminal device (see at least abstract).

Regarding claim 13, Nagata teaches an apparatus to be implemented in a network node or communicatively coupled to a network node (see at least Figs. 8 and 9), the apparatus comprising: 
one or more processors (see at least Figs. 8 and 9); and 
one or more memories comprising computer program codes (see at least Figs. 8 and 9), the one or more memories and the computer program codes configured to, with the one or more processors, cause the apparatus at least to: 
determine a signaling message (see at least Fig. 15), wherein the signaling message is a radio resource control connection reconfiguration message (see at least ¶ [0051] and [0073]) which comprises measurement object information that indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”); and 
transmit the signaling message to a terminal device (see at least abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,812,238 A1 by Zhang et al. (hereafter referred to as Zhang), in view of Nagata.
Regarding claim 1, Zhang teaches a method implemented at a terminal device (see at least Fig. 1 (102)), comprising: 
receiving a signaling message from a network node (see at least col. 6 lines 63- col. 7 line 25), wherein the signaling message is a radio resource control connection reconfiguration message (see at least col. 27 lines 23-30 and col. 28 lines 23-30), and …; 
and 
detecting the synchronization signal transmission according to the determined subcarrier spacing numerology (see at least col. 27 lines 23-30 and col. 28 lines 23-30).
Zhang does not appear to specifically disclose wherein the signaling message comprises measurement object information that indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency and  determining the subcarrier spacing numerology, based at least in part on the measurement object information.
In the same field of endeavor, Nagata teaches wherein the signaling message comprises measurement object information that indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency and  determining the subcarrier spacing numerology, based at least in part on the measurement object information (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the synchronization signal taught by Zhang with the synchronization signal taught by Nagata in order to support the diversification of communication (Nagata abstract).

Regarding claim 3, Zhang in view of Nagata teaches the method according to claim 1.  In the obvious combination, Nagata teaches wherein the measurement object information indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency which the network node wants the terminal device to measure (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the synchronization signal taught by Zhang with the synchronization signal taught by Nagata in order to support the diversification of communication (Nagata abstract).

Regarding claim 4, Zhang in view of Nagata teaches the method according to claim 1.  In addition, Zhang teaches wherein the signaling message comprises a dedicated signaling message for the terminal device (see at least Fig. 15).  In the obvious combination, Nagata teaches wherein the measurement object information is associated with frequency measurement (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the synchronization signal taught by Zhang with the synchronization signal taught by Nagata in order to support the diversification of communication (Nagata abstract).

Regarding claim 5, Zhang teaches an apparatus to be implemented in a terminal device or communicatively coupled to a terminal device (see at least col. 26 lines 7-25), the apparatus comprising: 
one or more processors (see at least col. 26 lines 7-25); and 
one or more memories comprising computer program codes (see at least col. 26 lines 7-25), the one or more memories and the computer program codes configured to, with the one or more processors, cause the apparatus at least to: 
receive a signaling message from a network node (see at least col. 6 lines 63- col. 7 line 25), wherein the signaling message is a radio resource control connection reconfiguration message (see at least col. 27 lines 23-30 and col. 28 lines 23-30), and …; 
and 
detect the synchronization signal transmission according to the determined subcarrier spacing numerology (see at least col. 27 lines 23-30 and col. 28 lines 23-30).
Zhang does not appear to specifically disclose wherein the signaling message comprises measurement object information that indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency and  determine the subcarrier spacing numerology, based at least in part on the measurement object information.
In the same field of endeavor, Nagata teaches wherein the signaling message comprises measurement object information that indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency and  determine the subcarrier spacing numerology, based at least in part on the measurement object information (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the synchronization signal taught by Zhang with the synchronization signal taught by Nagata in order to support the diversification of communication (Nagata abstract).

Regarding claim 7, Zhang in view of Nagata teaches the apparatus according to claim 5.  In the obvious combination, Nagata teaches wherein the measurement object information indicates a subcarrier spacing numerology for a synchronization signal transmission of a frequency which the network node wants the terminal device to measure (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the synchronization signal taught by Zhang with the synchronization signal taught by Nagata in order to support the diversification of communication (Nagata abstract).

Regarding claim 8, Zhang in view of Nagata teaches the apparatus according to claim 5.  In addition, Zhang teaches wherein the signaling message comprises a dedicated signaling message for the terminal device (see at least Fig. 15).  In the obvious combination, Nagata teaches wherein the measurement object information is associated with frequency measurement (see at least ¶ [0091]; “the subcarrier mapping section 203 maps the control signals, synchronization signal, broadcast signal and paging signal constituting the downlink measurement object signals to subcarriers in the low frequency band (for example, the 2 GHz band) that operates in the macro cell M. Meanwhile, the subcarrier mapping section 203 maps transmission data #1 to #K to subcarriers in the high frequency band (for example, the 3.5 GHz band) that operates in the small cells S. That is, the subcarrier mapping section 203 constitutes a mapping processing section. In this case, the resource allocation control section 220 gives the resource allocation information allocated to the measurement object signals and the resource allocation information allocated to transmission data #1 to #K to the subcarrier mapping section 203.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the synchronization signal taught by Zhang with the synchronization signal taught by Nagata in order to support the diversification of communication (Nagata abstract).
Allowable Subject Matter
Claims 2, 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 13-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465